Citation Nr: 1634726	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-27 786	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus and herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus and herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus and herbicide exposure.

5.  Entitlement to service connection for first degree atrioventricular block (claimed as ischemic heart disease), to include as secondary to diabetes mellitus and herbicide exposure.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in November 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).



FINDINGS OF FACT

1.  There is no competent and credible evidence that the Veteran has a current diagnosis of peripheral neuropathy of the right upper extremity.

2.  There is no competent and credible evidence that the Veteran has a current diagnosis of peripheral neuropathy of the left upper extremity.

3.  There is no competent and credible evidence that the Veteran has a current diagnosis of peripheral neuropathy of the right lower extremity.

4.  There is no competent and credible evidence that the Veteran has a current diagnosis of peripheral neuropathy of the left lower extremity.

5.  First degree atrioventricular block (claimed as ischemic heart disease) was not present during active service and is not otherwise related to service, a service-connected disability, or herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

5.  The criteria for entitlement to service connection for first degree atrioventricular block have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in June 2009 and February 2010.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2012 and supplemental statements of the case (SSOCs) in March 2015 and March 2016.  So, he has received all required notice concerning his claims, and they have been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his peripheral neuropathy and heart condition in January 2016.  The examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans' Services.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in November 2015.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for examinations to determine the etiology of his peripheral neuropathy and first degree atrioventricular block, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder and the Veteran was afforded examinations to evaluate his peripheral neuropathy and first degree atrioventricular block in January 2016.  Thereafter, the Veteran's claims were readjudicated in a March 2016 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

Peripheral Neuropathy

The Veteran asserts that his claimed peripheral neuropathy of the upper and lower extremities is related to active service, to include as secondary to diabetes mellitus and herbicide exposure.  The Board finds that the preponderance of the evidence is against his claims.

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and right and left lower extremities, the Board will discuss the four claims together.

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2016 VA examination report, the VA examiner noted that the Veteran did not have, nor ever had, a diagnosis of diabetic peripheral neuropathy.  The examiner further noted that the Veteran "clearly reports" a history of transient "compressive" type radiculopathy symptoms in his legs that occurred after sitting for a while, especially in a chair with a hard edge.  The Veteran reported that these radicular symptoms of tingling resolved after standing/shaking legs for a minute or so.  The VA examiner noted that the Veteran did not have upper or lower extremity diabetic peripheral neuropathy.  EMG studies were performed and the Veteran's right upper extremity, left upper extremity, right lower extremity, and left lower extremity were all normal.  

In a March 2016 addendum opinion, the VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or a result of a service-connected condition.  The examiner further opined that there was no evidence, based on the Veteran's STRs and other medical records, to support a claim for a peripheral nerve condition caused or aggravated by the Veteran's military service or his service-connected diabetes.  Finally, the examiner opined that there was no evidence, based on the Veteran's STRs and other medical records, to support a claim for a peripheral nerve condition caused or aggravated by the Veteran's military service or his conceded exposure to herbicide agents while in the Republic of Vietnam.  

The rationale was that the Veteran did not have a diagnosis or a physical examination finding of diabetic peripheral neuropathy or other sustained peripheral neuropathy.  The Veteran's STRs were silent for any reported peripheral nerve condition during active service or at the time of his discharge from active service.  As the examiner noted in the January 2016 VA examination report, the Veteran reported a history of transient "compressive" type radiculopathy symptoms in his legs that occurred after sitting for a while.  The Veteran reported that these radicular symptoms of tingling resolved after standing/shaking his legs for a minute or so.  The examiner noted that compressive radiculopathy symptoms are quite common in the general population and could occur whenever a peripheral nerve was positionally compressed, causing transient symptoms in the distribution of the nerve that was being compressed.  However, the examiner stressed that this did not constitute a peripheral neuropathy condition, but was instead a transient compressive radiculopathy.  The examiner noted that this condition was transient and the symptoms associated resolved with a change in position that alleviated pressure on the nerve being compressed.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for peripheral neuropathy of the upper or lower extremities at any time during the appeal period.

The Board has not overlooked the lay statements and testimony with regard to the Veteran's claimed peripheral neuropathy of the upper and lower extremities.  The Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that lay persons are competent of discerning whether the Veteran's transient compressive symptoms constitute a diagnosis of peripheral neuropathy or are related to service, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

The Veteran fails to meet the most fundamental requirement for any claim for service connection; the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  As such, the objective medical findings and opinions provided by the January 2016 VA examination report and the March 2016 addendum opinion have been accorded greater probative weight and weigh heavily against the lay statements of etiology.

The Board finds there is no existence of current peripheral neuropathy of the upper and lower extremities.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit peripheral neuropathy of the upper and lower extremities at any time since service discharge.
Because there is no disability for VA purposes, the Board need not consider presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

First Degree Atrioventricular Block

The Veteran asserts that his first degree atrioventricular block (claimed as ischemic heart disease) is related to active service, to include as secondary to diabetes mellitus and herbicide exposure.  The Board finds that the preponderance of the evidence is against his claim.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2016 VA examination report, the Veteran was diagnosed with first degree atrioventricular block.  

The Veteran fails to satisfy the second and third threshold elements of service connection, an in-service incurrence or aggravation of a disease or injury; or a nexus between the claimed in-service disease or injury and the present disability.  Id.  In-service treatment records and STRs are silent for any treatment or complaint in service, or within one year of discharge, for a heart condition, to include first degree atrioventricular block.  Additionally, on the Veteran's November 1971 Report of Medical Examination and Report of Medical History for separation, no heart problems were noted.  The Veteran himself has never asserted an in-service injury or incident involving his heart.

Concerning the nexus requirement, in a January 2016 VA examination report, the examiner reported that in May 2005, the Veteran had an incidental finding on an EKG of first degree atrioventricular block.  However, the examiner noted that this condition was relatively common and was not symptomatic, disabling, or required any medical treatment.  The examiner further noted that the Veteran's STRs were silent for any report of this finding during the Veteran's active service.  The examiner reported that the Veteran's heart condition did not qualify within the generally accepted medical definition of ischemic heart disease.  
The examiner commented that a May 2005 EKG screen showed that the Veteran had an incidental finding of first degree atrioventricular block.  The examiner noted that the Veteran's prior cardiac testing revealed a completely normal exercise treadmill test.  The Veteran has not required any cardiology care or treatment and the Veteran did not have a diagnosis of coronary artery disease or any other disabling cardiac condition related to his military service.  

In a March 2016 addendum opinion, the VA examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran's incidental finding of a first degree atrioventricular block on a May 2005 EKG screen did not constitute a symptomatic or disabling cardiac condition.  The Veteran did not, and has not, required any treatment of cardiac care regarding this relatively common and benign incidental EKG finding.  Furthermore, the Veteran has not been diagnosed with coronary artery disease or ischemic heart disease.

Additionally, the examiner opined that it was less likely than not that the Veteran's heart condition was caused or chronically aggravated by his service-connected diabetes mellitus.  The rationale was that the weight of the currently reviewed medical literature did not reveal any cause and effect relationship between diabetes and the development of first degree atrioventricular block.

Finally, the examiner opined that it was less likely than not that the Veteran's heart condition was related to his conceded exposure to herbicide agents while in the Republic of Vietnam.  The rational was that the weight of the currently reviewed medical literature did not reveal any cause and effect relationship between herbicide exposure and the development of first degree atrioventricular block.

The Board finds that entitlement to service connection for first degree atrioventricular block is not warranted on a direct basis.  The January 2016 and March 2016 VA opinions provided a negative nexus relationship between the Veteran's current heart condition and active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Concerning secondary service connection, the Veteran meets the first threshold element of secondary service connection, that a current disability exists.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As noted above, in a January 2016 VA examination report, the Veteran was diagnosed with first degree atrioventricular block.  

The Veteran fails to meet the secondary threshold element of secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  In the March 2016 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's first degree atrioventricular block was caused or chronically aggravated beyond its natural progression by his service-connected diabetes mellitus.  The rationale provided was that the weight of the current medical literature did not reveal any cause and effect relationship between diabetes mellitus and the development of first degree atrioventricular block.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for first degree atrioventricular block, to include as secondary to the service-connected diabetes mellitus.  The Veteran's first degree atrioventricular block was neither proximately caused by nor proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
 
The Board notes that the Veteran's first degree atrioventricular block is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2015).  As such, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

Furthermore, the Veteran's first degree atrioventricular block does not qualify within the generally accepted definitions of coronary artery disease or ischemic heart disease.  As such, service connection is not warranted under the presumption of herbicide exposure.  38 U.S.C.A. §§ 1113, 1116 (West 2014); 38 C.F.R. 
§§ 3.307(d), 3.309(e) (2015).

The Board has not overlooked the lay statements and testimony with regard to the Veteran's first degree atrioventricular block.  The Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that lay persons are competent of discerning whether the Veteran's current first degree atrioventricular block is related to service, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the January 2016 VA examination report and the March 2016 addendum opinion have been accorded greater probative weight and weigh heavily against the lay statements of etiology.  

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1) (West 2014), but finds that a clear preponderance of the evidence is against a finding that peripheral neuropathy and first degree atrioventricular block had their onset during active duty service or are otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and these service connection claims must be denied.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for first degree atrioventricular block is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


